DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Response to Arguments
Applicant’s amendment filed 05/13/2022, and RCE filing of 05/31/2022, is accepted and entered.
Applicant’s arguments with respect to independent claims 1, 22, and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Barta is now cited in the place of Kazala to teach the four claimed chamfered surfaces.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-19, 22-25, 27, 31-40, 43-47, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2015/0320602) in view of Addison et al (US 2014/0058309) further in view of Barta et al (US 2009/0299307).
Regarding Claims 1, 2, and 6, Locke discloses a system (100, Fig. 1) for closing an opening through a surface of a tissue site (102, Fig. 1), the system comprising:
an apposition layer (contracting layer 114, Fig. 1) adapted to be positioned over the opening (Fig 1, ¶ [0051]), the apposition layer comprising:
	a material having a firmness factor (¶ [0005, 0055]) and a top surface (top surface of layer 114, Fig. 1) and opposite a bottom surface (bottom surface of layer 114, Fig. 1), and
	a plurality of holes (128, Figs. 1, 2, and 4) extending through the apposition layer (114, Figs. 1, 2, and 4), the holes (128, Figs. 1, 2, and 4) forming a void space and having a perforation shape factor and a strut angle configured to collapse the apposition layer (114, Figs. 1, 2, and 4) in a first direction relative to a second direction (¶ [0005, 0062-0065]);
a dressing (cover 112, Fig. 1) adapted to cover the apposition layer (114, Fig. 1) to form a sealed space (¶ [0005, 0032]); and
a negative-pressure source (106, Fig. 1) adapted to be fluidly coupled to the sealed space to provide negative pressure to the sealed space (¶ [0029-0032]);
wherein the apposition layer (114, Fig. 1) generates a closing force (131, Figs. 1, 2, and 4) in the first direction that is substantially parallel to the surface of the tissue site (102, Fig. 1) to close the opening in response to application of the negative pressure (¶ [0005, 0069]).
Locke is silent whether the apposition layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface, the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material, and silent regarding a first layer adapted to be positioned below the apposition layer, the first layer comprising a first non-woven scrim layer being coated with a silicone adhesive, the first layer having a plurality of perforations, and a second layer adapted to be positioned above the apposition layer, the second layer comprising a second non-woven scrim layer coated with a silicone adhesive, wherein the first layer and the second layer comprise a single, continuous sheet of material.
Addison teaches a wound dressing, thus being in the same field of endeavor, with a first layer (lower sheet 19, Fig. 11) adapted to be positioned below an absorbent layer (17, Fig. 11), the first layer (19, Fig. 11) comprising a first non-woven scrim layer (¶ [0019, 0103]; the textile layer can be a nonwoven layer in any embodiment) being coated with a silicone adhesive (¶ [0061-0062, 0103]), the first layer (19, Fig. 11) having a plurality of perforations (¶ [0036-0037, 0103]; the silicone coated textile is apertured to allow fluid to pass through the silicone), and a second layer (upper sheet 5, Fig. 11) adapted to be positioned above the absorbent layer (17, Fig. 11), the second layer (5, Fig. 11) comprising a second non-woven scrim layer (¶ [0019, 0103]; the textile layer can be a nonwoven layer in any embodiment) being coated with a silicone adhesive (¶ [0061-0062, 0103]), wherein the first layer (19, Fig. 11) and the second layer (5, Fig. 11) comprise a single, continuous sheet of material (¶ [0036, 0103]; the sheet can be a single sheet folded over to form two layers). The envelope retains the absorbent material to prevent the absorbent material from coming in direct contact with the wound,  allows soft adherence to the wound, and also allows the absorbent material to adhere to additional upper layers of the wound dressing without an additional adhesive application (¶ [0036, 0061, 0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing of Locke to comprise a first layer below the apposition layer, a second layer above the apposition layer, both layers formed of a non-woven scrim layer coated with a silicone adhesive, wherein the first and second layers comprise a single, continuous sheet of material. This would replace the existing wound contact layer of Locke for the lower layer of Addison. This would prevent the apposition layer from coming into direct contact with the wound, allow for soft adherence of the dressing to the wound bed, and allow the apposition layer to adhere to the drape of the wound dressing without an additional adhesive application (as motivated by Addison ¶ [0036, 0061, 0103]).
Locke/Addison is silent whether the apposition layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface, the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material.
Barta teaches a reduced pressure wound dressing, thus being in the same field of endeavor, with an apposition layer (closing dressing bolster 46, Fig. 3A) comprising chamfered surfaces between the top surface (top wall 53, Fig. 3A) and a bottom surface (bottom wall 55, Fig. 3A), the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface (53, Fig. 3A) and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface (55, Fig. 3A), the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material (see Image 1 below). The space between the drape and the apposition material caused by the third and fourth chamfered surfaces can assist in keeping the wound dry and clean due to the walls that angle upwards (¶ [0047]).

    PNG
    media_image1.png
    427
    939
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 3A of Barta
Therefore, it would have been obvious to modify the apposition layer of Locke/Addison to have chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface, the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material, as taught by Barta (Fig. 3A). The space between the drape and the apposition material caused by the third and fourth chamfered surfaces can assist in keeping the wound dry and clean due to the walls that angle upwards (as motivated by Barta ¶ [0047]).
Regarding Claims 22, 23, and 27, Locke discloses an apparatus (100, Fig. 1) for closing an opening through a surface of a tissue site (102, Fig. 1), the apparatus comprising:
a contracting layer (114, Fig. 1) adapted to be positioned over the opening (Fig 1, ¶ [0051]), the contracting layer (114, Fig.1) comprising:
	a material having a firmness factor (¶ [0005, 0055]) and a top surface (top surface of layer 114, Fig. 1) and opposite a bottom surface (bottom surface of lyer 114, Fig. 1), and
	a plurality of holes (128, Figs. 1, 2, and 4) extending through the contracting layer (114, Figs. 1, 2, and 4), the holes (128, Figs. 1, 2, and 4) forming a void space and having a perforation shape factor and a strut angle configured to collapse the contracting layer (114, Figs. 1, 2, and 4) in a first direction relative to a second direction (¶ [0005, 0062-0065]);
wherein the contracting layer (114, Fig. 1) generates a closing force (131, Figs. 1, 2, and 4) substantially parallel to the surface of the tissue site (102, Fig. 1) to close the opening in response to application of a negative pressure (¶ [0005, 0069]).
Locke is silent whether the contracting layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface, the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material, and silent regarding a lower layer adapted to be positioned below the contracting layer, the lower layer comprising a first non-woven scrim layer being coated with a silicone adhesive, the lower layer having a plurality of perforations, and an upper layer adapted to be positioned above the contracting layer, the upper layer comprising a second non-woven scrim layer coated with a silicone adhesive, wherein the lower layer and the upper layer comprise a single, continuous sheet of material.
Addison teaches a wound dressing, thus being in the same field of endeavor, with a lower layer (19, Fig. 11) adapted to be positioned below an absorbent layer (17, Fig. 11), the lower layer (19, Fig. 11) comprising a first non-woven scrim layer (¶ [0019, 0103]; the textile layer can be a nonwoven layer in any embodiment) being coated with a silicone adhesive (¶ [0061-0062, 0103]), the lower layer (19, Fig. 11) having a plurality of perforations (¶ [0036-0037, 0103]; the silicone coated textile is apertured to allow fluid to pass through the silicone), and an upper layer (5, Fig. 11) adapted to be positioned above the absorbent layer (17, Fig. 11), the upper layer (5, Fig. 11) comprising a second non-woven scrim layer (¶ [0019, 0103]; the textile layer can be a nonwoven layer in any embodiment) being coated with a silicone adhesive (¶ [0061-0062, 0103]), wherein the lower layer (19, Fig. 11) and the upper layer (5, Fig. 11) comprise a single, continuous sheet of material (¶ [0036, 0103]; the sheet can be a single sheet folded over to form two layers). The envelope retains the absorbent material to prevent the absorbent material from coming in direct contact with the wound,  allows soft adherence to the wound, and also allows the absorbent material to adhere to additional upper layers of the wound dressing without an additional adhesive application (¶ [0036, 0061, 0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing of Locke to comprise a lower layer below the contracting layer, an upper layer above the contracting layer, both layers formed of a non-woven scrim layer coated with a silicone adhesive, wherein the lower and upper layers comprise a single, continuous sheet of material. This would replace the existing wound contact layer of Locke for the lower layer of Addison. This would prevent the apposition layer from coming into direct contact with the wound, allow for soft adherence of the dressing to the wound bed, and allow the apposition layer to adhere to the drape of the wound dressing without an additional adhesive application (as motivated by Addison ¶ [0036, 0061, 0103]).
Locke/Addison is silent whether the apposition layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface, the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material.
Barta teaches a reduced pressure wound dressing, thus being in the same field of endeavor, with an apposition layer (closing dressing bolster 46, Fig. 3A) comprising chamfered surfaces between the top surface (top wall 53, Fig. 3A) and a bottom surface (bottom wall 55, Fig. 3A), the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface (53, Fig. 3A) and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface (55, Fig. 3A), the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material (see Image 1 below). The space between the drape and the apposition material caused by the third and fourth chamfered surfaces can assist in keeping the wound dry and clean due to the walls that angle upwards (¶ [0047]).
Therefore, it would have been obvious to modify the apposition layer of Locke/Addison to have chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface, the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material, as taught by Barta (Fig. 3A). The space between the drape and the apposition material caused by the third and fourth chamfered surfaces can assist in keeping the wound dry and clean due to the walls that angle upwards (as motivated by Barta ¶ [0047]).
Regarding Claims 3 and 24, Locke is silent whether the first non-woven scrim layer and the second non-woven scrim layer are coated with a silicone adhesive having a coating weight between about 100 gsm and about 200 gsm.
Addison teaches the first and second layers are coated with a silicone adhesive having a coating weight between about 100 gsm and about 200 gsm (¶ [0043]). This is a suitably soft silicone adhesive for use on a patient’s skin.
Therefore, it would have been obvious to modify the first and second scrim layers of Locke/Addison to be coated with a silicone adhesive having a coating weight between about 100 gsm and about 200 gsm, as motivated by Addison, since that allows for a suitably soft adhesive for use on a patient’s skin (as motivated by Addison ¶ [0043]).
Regarding Claims 4 and 25, Locke is silent whether the first and second non-woven scrim layers each comprise a polyurethane material. 
Addison teaches the first and second layers can be formed by polyurethanes and can be a nonwoven web (¶ [0021, 0023, 0103]). These materials are common, easy to manufacture, and affordable.
Therefore, it would have been obvious to modify the first and second scrim layers of Locke/Addison to comprise a polyurethane material, as taught by Addison, since polyurethane is a well-known material that is common, easy to manufacture, and affordable, and one of ordinary skill in the art would recognize that using it in a medical dressing is obvious.
Regarding Claims 10 and 31, Locke further discloses the plurality of holes have an average effective diameter of about 5 mm (¶ [0066]).
Regarding Claims 11 and 32, Locke further discloses the plurality of holes are formed in two or more parallel rows (Fig. 2, ¶ [0063]).
Regarding Claims 12 and 33, Locke further discloses the strut angle is about 90 degrees (Claim 4).
Regarding Claims 13 and 34, Locke further discloses the strut angle is less than about 90 degrees (¶ [0063]).
Regarding Claims 14 and 35, Locke further discloses the perforation shape factor of each hole is less than about 1 (¶ [0080]).
Regarding Claims 15 and 36, Locke further discloses a thickness of the apposition layer is about 15 mm (¶ [0052]).
Regarding Claims 16 and 37, Locke further discloses the firmness factor is about 5 (¶ [0055, 0067]).
Regarding Claims 17 and 38, Locke further discloses the firmness factor is about 3 (¶ [0056, 0096]).
Regarding Claims 18 and 39, Locke further discloses a shape of each hole of the plurality of holes is elliptical (Fig. 9A).
Regarding Claim 19, Locke further discloses the apposition layer comprises a felted foam (Claim 14).
Regarding Claim 40, Locke further discloses the contracting layer comprises a compressed foam (¶ [0055]).
Regarding Claims 43 and 44, Locke discloses a method for closing an opening through a surface of a tissue site, the method comprising:
positioning an apposition layer (contracting layer 114, Fig. 1) over the opening (¶ [0051]), the apposition layer (114, Fig. 1) comprising:
a material having a firmness factor (¶ [0005, 0051, 0055]) and a top surface (top surface of layer 114, Fig. 1) and a bottom surface (bottom surface of layer 114, Fig. 1) and a plurality of holes extending through the apposition layer (114, Fig. 1) to form a void space (¶ [0005, 0062-0065]), the holes having a perforation shape factor and a strut angle causing the apposition layer to collapse in a direction substantially perpendicular to the opening (¶ [0005, 0062-0065]); and
positioning a sealing member (112, Fig. 1) over the apposition layer (114, Fig. 1);
sealing the sealing member (112, Fig. 1) to tissue surrounding the tissue site to form a sealed space (¶ [0005, 0032]); and
fluidly coupling a negative-pressure source to the sealed space (¶ [0029-0032]); and
collapsing the apposition layer (114, Fig. 1) parallel to the surface of the tissue site to generate a closing force (¶ [0005, 0069], Fig. 2).
Locke is silent whether the apposition layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface, the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material, the first layer comprising a first non-woven scrim layer coated with a silicone adhesive, the first layer having perforations, and positioning a second layer above the apposition layer, the second layer comprising a second non-woven scrim layer coated with a silicone adhesive, the second layer having a plurality of perforations
Addison teaches a wound dressing, thus being in the same field of endeavor, with a first layer (lower sheet 19, Fig. 11) adapted to be positioned below an absorbent layer (17, Fig. 11), the first layer (19, Fig. 11) comprising a first non-woven scrim layer (¶ [0019, 0103]; the textile layer can be a nonwoven layer in any embodiment) being coated with a silicone adhesive (¶ [0061-0062, 0103]), the first layer (19, Fig. 11) having a plurality of perforations (¶ [0036-0037, 0103]; the silicone coated textile is apertured to allow fluid to pass through the silicone), and a second layer (upper sheet 5, Fig. 11) adapted to be positioned above the absorbent layer (17, Fig. 11), the second layer (5, Fig. 11) comprising a second non-woven scrim layer (¶ [0019, 0103]; the textile layer can be a nonwoven layer in any embodiment) being coated with a silicone adhesive (¶ [0061-0062, 0103]). The envelope retains the absorbent material to prevent the absorbent material from coming in direct contact with the wound,  allows soft adherence to the wound, and also allows the absorbent material to adhere to additional upper layers of the wound dressing without an additional adhesive application (¶ [0036, 0061, 0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing of Locke to comprise a first layer below the apposition layer, a second layer above the apposition layer, both layers formed of a non-woven scrim layer coated with a silicone adhesive. This would replace the existing wound contact layer of Locke for the lower layer of Addison. This would prevent the apposition layer from coming into direct contact with the wound, allow for soft adherence of the dressing to the wound bed, and allow the apposition layer to adhere to the drape of the wound dressing without an additional adhesive application (as motivated by Addison ¶ [0036, 0061, 0103]).
Locke/Addison is silent whether the apposition layer comprises chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface, the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material.
Barta teaches a reduced pressure wound dressing, thus being in the same field of endeavor, with an apposition layer (closing dressing bolster 46, Fig. 3A) comprising chamfered surfaces between the top surface (top wall 53, Fig. 3A) and a bottom surface (bottom wall 55, Fig. 3A), the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface (53, Fig. 3A) and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface (55, Fig. 3A), the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material (see Image 1 below). The space between the drape and the apposition material caused by the third and fourth chamfered surfaces can assist in keeping the wound dry and clean due to the walls that angle upwards (¶ [0047]).
Therefore, it would have been obvious to modify the apposition layer of Locke/Addison to have chamfered surfaces between the top surface and the bottom surface, the chamfered surfaces including a first chamfered surface and a second chamfered surface adjacent the top surface and a third chamfered surface and a fourth chamfered surface adjacent the bottom surface, the first and third chamfered surface and the second and fourth chamfered surfaces at opposite edges of the material, as taught by Barta (Fig. 3A). The space between the drape and the apposition material caused by the third and fourth chamfered surfaces can assist in keeping the wound dry and clean due to the walls that angle upwards (as motivated by Barta ¶ [0047]).
Regarding Claim 45, Locke further discloses collapsing the apposition layer comprises supplying negative pressure to the sealed space with the negative pressure-source (¶ [0057, 0068-0069]).
Regarding Claim 46, Locke further discloses collapsing the apposition layer comprises supplying negative pressure to the apposition layer (¶ [0057, 0068-0069]).
Regarding Claim 47, Locke further discloses collapsing the apposition layer comprises collapsing the apposition layer in response to a supply of negative pressure, and drawing the edges of the apposition layer toward a center of the apposition layer in response to the collapse of the holes of the apposition layer (Claim 39, ¶ [0057, 0068-0069]).
Regarding Claim 49, the combination of Locke/Addison/Barta discloses the claimed invention substantially as claimed as set for above for Claim 1.
The combination of Locke/Addison/Barta further teaches that the first chamfered surface and the second chamfered surface form a first angle with the top surface and the third chamfered surface and the fourth chamfered surface form a second angle with the bottom surface, as shown above in Image 1. The combination of Locke/Addison/Barta does not state that the first angle and the second angle are 45°. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Locke/Addison/Barta to have the first and second angle be 45° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Locke/Addison/Barta would not operate differently with a first and second angle of 45° and since the angle of the apposition layer sides does not impact the apposition layer’s ability to bring wound edges together the device would function appropriately with the claimed first and second angles. Further, applicant places no criticality on the range claimed, indicating simply that the first angle, and therefore also the second angle, “may” be within the claimed ranges (¶ [0121] of instant specification).
 Regarding Claim 50, the combination of Locke/Addison/Barta discloses the claimed invention substantially as claimed as set for above for Claim 1.
Locke/Addison/Barta further teaches the first chamfered surface, the second chamfered surface, the third chamfered surface, and the fourth chamfered surface (see Image 1) are configured to reduce a volume of the sealed space. Since the structure of Locke/Addison/Barta is substantially similar to that of the claimed invention, the chamfered surfaces of Locke/Addison/Barta will also be configured to reduce a volume of the sealed space due to their substantially similar structures.
Claims 20, 21, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2015/0320602) in view of Addison et al (US 2014/0058309) further in view of Barta et al (US 2009/0299307) further in view of Luckemeyer et al (US 2015/0119830).
Regarding Claim 20 and 41, Locke/Addison/Barta is silent regarding a dressing, wherein the dressing comprises a base layer having a plurality of apertures extending through the base layer, at least a portion of the plurality of apertures configured to transmit fluid across the base layer; a fluid management assembly positioned over the base layer, the fluid management assembly comprising: a first wicking layer, an absorbent disposed over the first wicking layer, and a second wicking layer disposed over the absorbent and having a periphery coupled to a periphery of the first wicking layer to enclose the absorbent; a sealing member disposed over the fluid management assembly; and an adhesive layer positioned between a periphery of the base layer and the sealing member, the adhesive layer coupling the base layer to the sealing member to enclose the fluid management assembly.
Luckemeyer teaches a wound dressing, thus being in the same field of endeavor, with a dressing (124, Fig. 2) comprising:
a base layer (132, Fig. 2) having a plurality of apertures (160, Fig. 2) extending through the base layer (132, Fig. 2) at least a portion of the plurality of apertures (160, Fig. 2) configured to transmit fluid across the base layer (132, Fig. 2; ¶ [0029]);
a fluid management assembly (144, Fig. 2) positioned over the base layer (132, Fig. 2), the fluid management assembly (144, Fig. 2) comprising:
	a first wicking layer (176, Fig. 2; ¶ [0047]);
	an absorbent (184, Fig. 2) disposed over the first wicking layer (176, Fig. 2); and
	a second wicking layer (180, Fig. 2) disposed over the absorbent (184, Fig. 2) and having a periphery coupled to a periphery of the first wicking layer (176, Fig. 2) to enclose the absorbent (184, Fig. 2; ¶ [0048]);
a sealing member (140, Fig. 2) disposed over the fluid management assembly (144, Fig. 2); and
an adhesive layer (136, Fig. 2) positioned between a periphery of the base layer (132, Fig. 2) and the sealing member (140, Fig. 2), the adhesive layer (136, Fig. 2) coupling the base layer (132, Fig. 2) to the sealing member (140, Fig. 2) to enclose the fluid management assembly (144, Fig. 2). The dressing of Luckemeyer allows for negative pressure to be delivered to the wound site, and also provides an absorbent for fluid to be absorbed away from the wound site to prevent infection.
Therefore, it would have been obvious to substitute the sealing layer of Locke/Addison/Barta for the dressing of Luckemeyer to allow the device of Locke/Addison/Barta/Luckemeyer to provide negative pressure to the wound as well as absorb fluid away from the wound to allow for better healing and prevent infections.
Regarding Claims 21 and 42, Locke/Addison/Barta is silent whether the plurality of apertures in the base layer comprise a first group of apertures disposed in a center portion of the base layer and having a first diameter; a second group of apertures disposed in a perimeter portion of the base layer and having a second diameter, the first group of apertures and the second group of apertures separated by a border; and the second group of apertures having an average diameter that is larger than the average diameter of the first group of apertures.
Luckemeyer teaches the base layer (132, Figs. 2 and 4B) comprises a first group of apertures disposed in a center portion of the base layer and having a first diameter; a second group of apertures disposed in a perimeter portion of the base layer and having a second diameter, the first group of apertures and the second group of apertures separated by a border; and the second group of apertures having an average diameter that is larger than the average diameter of the first group of apertures (as seen in Fig. 4B). This structure allows the apertures in the center of the base layer to be placed over the wound area and the apertures in the periphery to be placed over the tissue site (¶ [0029]).
Therefore, it would have been obvious to modify the base layer of Locke/Addison/Barta to have a central group of smaller apertures and a peripheral group of larger apertures to allow for the central apertures to be placed over the wound and the peripheral apertures to be placed over the tissue site (as motivated by Luckemeyer ¶ [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781